—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered September 8, 1998, convicting him of criminal possession of a weapon in the third degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (McDonald, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police properly stopped his car due to an apparent violation of Vehicle and Traffic Law § 375 (12-a) (b) (2) (see, People v Henry, 258 AD2d 473; People v Alcide, 252 AD2d 591; People v Dougherty, 251 AD2d 344, 345; People v Edwards, 222 AD2d 603; People v McGriff, 219 AD2d 829). Thereafter, during routine investigatory questioning, the arresting officer observed, in plain view, the butt of a gun protruding from beneath the driver’s seat, justifying the defendant’s arrest (see, People v Sira, 254 AD2d 311; People v Dougherty, supra; People v Jackson, 241 AD2d 557; People v Tutt, 194 AD2d 575). Accordingly, the Supreme Court properly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and the statements he made to law enforcement officials after he was arrested.
The defendant’s remaining contentions are without merit. S. Miller, J. P., O’Brien, McGinity and Feuerstein, JJ., concur.